IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 137 MM 2020
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JEFFREY D. HILL,                            :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Quo Warranto/Prohibition/Error” is

DENIED.